DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

Status of Claims
Claims 1-4, 6-10, and 12-18 are presently under consideration, with claims 5 and 11 remaining cancelled.
Applicant’s amendments filed with the response dated 23 December 2021 have overcome the indefiniteness rejections under 35 U.S.C. 112(b) of record and these rejections are therefore withdrawn. 
The prior art rejection of record is maintained, and upon performing updated search and consideration of the newly amended claims, new art was uncovered and a new grounds of rejection is set forth below.
Applicant’s arguments and remarks are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6, 8, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in further view of Dogimont (WO 2015/091106A1) and further in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation).

Regarding claim 1 Kalkanoglu discloses a solar cell module (Fig. 6 see: photovoltaic module 50) comprising a cover glass ([0060], [0075] Fig. 6 see: top plate 58 formed from glass and infrared transmissive overlay film 66) and solar cells ([0060], Fig. 6 see: solar cell stack 52), wherein the cover glass is bonded to at least one light-receiving surface of the solar cells via an encapsulant material ([0060], Fig. 6 see: top plate 58 and infrared transmissive overlay film 66 bonded to solar cell stack 52 through upper surface encapsulant layer 56), and
wherein the cover glass comprises a glass plate and a single coating layer ([0060], [0075] Fig. 6 see: top plate 58 formed from glass and infrared transmissive overlay film 66), the single coating layer being formed by applying a coating material containing at least one member selected from the group consisting of an organic pigment, a dye and an inorganic pigment to the front surface, the rear surface or both the surfaces of the glass plate ([0060], Fig. 6 see: top plate 58 formed from glass and 
wherein the single coating layer comprises the organic pigment, the dye and/or the inorganic pigment in the layer applied to the front surface, the rear surface or both the surfaces of the glass plate ([0060], Fig. 6 see: infrared transmissive overlay film 66 containing pigment absorbing radiation in the visible range where infrared transmissive overlay film 66 can be attached to top plate 58 through a thin film 68 of infrared transmissive adhesive material, or the infrared transmissive overlay film can itself be adherable without the need for an additional thin film adhesive (para [0059])).
Kalkanoglu does not explicitly disclose a thickness of the single coating layer and does not explicitly disclose where the single coating layer has a thickness from 5 µm to 2,000 µm.
Kalkanoglu teaches the cover glass with the coating layer is designed to block or absorb light in the visible spectrum to give a desired appearance while being transmissive to infrared and near infrared light which passes through to the solar cells (Kalkanoglu, [0053], [0060], [0075], [0080]-[0081]) but Kalkanoglu does not specifically disclose wherein the cover glass has a visible transmittance of from 0% to 60%, and an average infrared transmittance of from 20% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm.

Dogimont and Kalkanoglu are combinable as they are both concerned with the field of devices requiring panels with very good infrared transmission and an aesthetic appearance.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Kalkanoglu in view of Dogimont to employ the cover glass of Dogimont as the coverglass(top plate 58) of the solar cell module of Kalkanoglu as Kalkanoglu teaches this cover glass can be selected from glass sheets which are substantially transmissive to infrared and near infrared light (Kalkanoglu, [0075]) and employing the cover glass of Dogimont for this role would provide visual obscurance for the solar cells in the module of Kalkanoglu for aesthetic purposes while allowing IR radiation transmission to said solar cells of the module for solar cells with strong responses in the IR spectrum to convert said IR radiation to power.
Modified Kalkanoglu does not explicitly disclose where the single coating layer has a thickness from 5 µm to 2,000 µm.

Yamanaka and Kalkanoglu are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Kalkanoglu such that the coating layer of Kalkanoglu employs the organic pigment taught by Yamanaka having a thickness from 5 µm to 15 µm as taught by Yamanaka (Yamanaka, [0034], [0041], [0050], [0086] Fig. 2 see: infrared light transmitting dark color layer 60) as such a modification would have amounted to the use of a known coating layer pigment in the known environment of a solar cell module for its intended use to accomplish the entirely expected result of blocking visible light and transmitting infrared light to impart an attractive visual design to the solar cell module.

Regarding claim 2 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont further teaches wherein the cover glass reflects light such that reflected light has a dominant wavelength of from 380 nm to 780 nm or a 

Regarding claim 3 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont further teaches wherein the cover glass reflects light such that the reflected light has in the L*a*b* color space an L* value of from 5 to 100, an a* value of from -60 to 60, and a b* value of from -60 to 60 (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: L*a*b* color space of 19.6, -24.7, and 27).  

Regarding claim 4 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont further teaches wherein the cover glass comprises at 15least one element selected from the group consisting of Co, Mn, Fe, Ni, Cu, Cr, V, Zn, Bi, Er, Tm, Nd, Sm, Sn, Ce, Pr, Eu, Ag and Au (Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: Fe, Cr, and Co added into glass plate).  

Regarding claim 6 modified Kalkanoglu discloses the solar cell module according to Claim 1, and as Dogimont teaches the thickness of the glass plate is preferably 0.1 

Regarding claim 8 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont discloses wherein the cover glass scatters infrared light having a wavelength of from 780 nm to 1,500 nm (Page 18 see: glass sheet can be frosted which is considered to impart the property of scattering infrared light).

Regarding claims 12 and 13 modified Kalkanoglu discloses the solar cell module according to Claim 1, which has a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm and wherein the solar cells have a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm (Kalkanoglu, [0070], [0079]-[0080] see: the photovoltaic elements can be single crystal silicon cells or polycrystalline silicon cells which have a peak absorption in the near infrared and infrared light regions).  

Regarding claim 14 modified Kalkanoglu discloses the solar cell module according to Claim 1, wherein the solar cells are monocrystalline silicon, polycrystalline silicon, GaAs, CIS, CIGS, CdTe, InP, Zn3P2 or Cu2S solar cells (Kalkanoglu, [0070] see: the photovoltaic elements can be single crystal silicon cells or polycrystalline silicon cells).  

Regarding claim 16 modified Kalkanoglu discloses the solar cell module according to Claim 1, further comprising a back sheet on an opposite side from a light-receiving surface of the solar cell module (Kalkanoglu, Fig. 6 see: backing plate 64).  

Regarding claim 17 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Dogimont teaches wherein the cover glass has a visible transmittance of from 0% to 50% (Dogimont, Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: visible transmission under 10%), and an average infrared transmittance of from 40% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm (Dogimont, Page 1/Lines 1-7, Pages 23-24, Fig. 3 example/sample 6 see: infrared transmission over 780 to 1500 nm greater than about 40%).  

Regarding claim 18 modified Kalkanoglu discloses the solar cell module according to Claim 1, and Yamanaka discloses wherein the cover glass has a visible transmittance of from 0% to 30%, and an average infrared transmittance of from 60% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm (Yamanaka, Fig. 2 and paras [0034], [0041] and [0050] see: the infrared light transmitting dark color layer 60 has a transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a has visible light transmittance of 5% to 30% at 425 nm at and 4% to 20% at 675 nm which corresponds to a visible transmittance within the range of 0% to 30%).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Dogimont (WO 2015/091106A1) and in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1-4, 6, 8, 12-14, and 16-18 above, and further in view of Farrell et al (US 2011/0017293).

Regarding claim 7 modified Kalkanoglu discloses the solar cell module of claim 1 and the claim 1 limitation of wherein the glass 25plate has a refractive index of from 1.40 to 1.90 is directed to an inherent material property of the glass plate.  Dogimont teaches the glass is a soda-lime-silica glass, aluminosilicate or borosilicate glass (Dogimont, Page 8) which inherently have a refractive index in the range of 1.40 to 1.90. See MPEP 2112.
Modified Kalkanoglu does not explicitly disclose where the coating layer has a refractive index of from 1.30 to 1.80.
Farrell teaches for pigments added to solar cell module layers to provide color, the opacity of the material layer is a variable that can be modified by varying the refractive index of the pigment (Farrell, [0034]-[0035]).
Therefore, as the opacity of the coating layer of modified Kalkanoglu is a variable that can be modified by adjusting said refractive index, the precise refractive index of said coating layer of modified Kalkanoglu would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed refractive index of the coating In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Dogimont (WO 2015/091106A1) and in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1-4, 6, 8, 12-14, and 16-18 above, and further in view of Ballif et al (US 2017/0033250).

Regarding claim 15 modified Kalkanoglu discloses the solar cell module according to Claim 1, further comprising a back sheet on an opposite side from a light-receiving surface of the solar cell module (Kalkanoglu, Fig. 6 see: backing plate 64), but Kalkanoglu does not explicitly disclose where the back sheet is a back glass.
Ballif teaches a solar cell module comprising a back glass as a back sheet (Ballif, [0178], [0133]-[0134] Figs. 12a and 6a see: back cover sheet 4B which includes an absorption sheet 140 of glass).
Ballif and Kalkanoglu are combinable as they are both concerned with the field of solar cell modules.
.

Claims 1, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP WO2014/050004, reference made to attached English machine translation), and further in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation).

Regarding claim 1 Hashimoto discloses a solar cell module (solar cell panel 12) comprising a cover glass ([0013], [0021] Figs. 2, 6, and 11 see: glass protective member 40 and infrared transmission filter 30) and solar cells ([0013], Figs. 2, 6, and 11 see: solar cell string 26), wherein the cover glass is bonded to at least one light-receiving surface of the solar cells via an encapsulant material ([0013], Figs. 2, 6, and 11 see: sealing material 34 adhering protective member 40 and infrared transmission filter 30 to solar cell string 26), 
wherein the cover glass comprises a glass plate and a single coating layer ([0013], [0018]-[0019], [0021], [0028], [0034] Figs. 2, 6, and 11 see: glass protective 
wherein the single coating layer comprises the organic pigment, the dye and/or the inorganic pigment in the layer applied to the front surface, the rear surface or both the surfaces of the glass plate ([0013], [0018]-[0019],  [0034], Figs. 2, 6, 8-9 and 11 see: infrared transmission filter 30 is a colorant of an organic pigment or dye adhered to the rear surface of protective member 40 by sealing material sheet 32)
wherein the cover glass has a visible transmittance of from 0% to 60%, and an average infrared transmittance of from 20% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm ([0013], [0018]-[0019], [0034], Figs. 3, and 8-9 see: infrared transmission filter 30 blocks visible light and have a transmittance of ~90% for infrared light).
Hashimoto does not explicitly disclose a thickness of the single coating layer and does not explicitly disclose where the single coating layer has a thickness from 5 µm to 2,000 µm.
Yamanaka discloses a solar cell module including a visible light blocking and infrared light transmitting dark coating layer for imparting an attractive visual design to 
Yamanaka and Hashimoto are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Hashimoto such that the coating layer of Hashimoto is the coating layer of an organic pigment taught by Yamanaka having a thickness from 5 µm to 15 µm and an infrared transmission of 60% or more of light having a wavelength of 750 nm to 1500nm and a visible light transmittance of 5% to 30% at 425 nm at and 4% to 20% at 675 nm as taught by Yamanaka (Yamanaka, [0034], [0041], [0050], [0086] Fig. 2 see: infrared light transmitting dark color layer 60) as such a modification would have amounted to the use of a known coating layer in the known environment of a solar cell module for its intended use to accomplish the entirely expected result of blocking visible light and transmitting infrared light to impart an attractive visual design to the solar cell module.

Regarding claims 12-13 modified Hashimoto discloses the solar cell module according to Claim 1, which has a power generation peak in an infrared region at a wavelength of from 780 nm to 1,500 nm and wherein the solar cells have a power 

Regarding claim 14 modified Hashimoto discloses the solar cell module according to Claim 1, wherein the solar cells are monocrystalline silicon, polycrystalline silicon, GaAs, CIS, CIGS, CdTe, InP, Zn3P2 or Cu2S solar cells (Hashimoto, [0014]-[0015] Fig. 2 see: solar cell string 26 has solar cells 20 formed from single crystal silicon, polycrystalline silicon, GaAs or InP).  

Regarding claim 16 modified Hashimoto discloses the solar cell module according to Claim 1, further comprising a back sheet on an opposite side from a light-receiving surface of the solar cell module (Hashimoto, [0013], Fig. 2 see: back surface side protective member 42).  

Regarding claims 17 and 18 modified Hashimoto discloses the solar cell module according to Claim 1, wherein the cover glass has a visible transmittance of from 0% to 50%, and an average infrared transmittance of from 40% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an infrared region at a wavelength of from 780 to 1,500 nm and wherein the cover glass has a visible transmittance of from 0% to 30%, and an average infrared transmittance of from 60% to 100%, which is a value calculated by averaging transmittances at 5 nm intervals in an .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP WO2014/050004, reference made to attached English machine translation) in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1, 12-14, and 16-18 above and in further view of Ito et al (US 2009/0007960).

Regarding claim 9, modified Hashimoto discloses the solar cell module according to claim 1, but does not explicitly disclose wherein the glass plate consists of crystallized glass.
Ito discloses a solar cell module comprising a glass plate that consists of crystallized glass (Ito, [0048], [0030]-[0031] Fig. 2 see: transparent insulator substrate12 is formed from crystallized glass) as Ito teaches this material is transparent to the light received by the crystalline solar cell (Ito, [0048], [0030]-[0031]).
Ito and modified Hashimoto are combinable as they are both concerned with the field of solar cell modules.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (JP WO2014/050004, reference made to attached English machine translation) in view of Yamanaka et al (WO 2016/052641A1, reference made to US 2017/0298239 as equivalent English translation) as applied to claims 1, 12-14, and 16-18 above and in further view of Posnansky (US 5,990,414).

Regarding claim 10, modified Hashimoto discloses the solar cell module according to claim 1, but does not explicitly disclose wherein the glass plate consists of phase-separated glass.
Posnansky teaches a glass plate for a solar cell module consisting of phase-separated glass (Posnansky, C3/L5-10, Fig. 2 see: thin transparent glass plate 8 of a glass ceramic).
Posnansky and modified Hashimoto are combinable as they are both concerned with the field of solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell module of Hashimoto such that the glass plate .

Response to Arguments
Applicant's arguments filed 23 December 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 of the response that “The rejection should not be sustained for at least the reason that the amended claim 1 submitted herein in which the coating layer has the pigment and/or dye in the entire layer/surface is not disclosed in the cited references and to the contrary is taught away from in Kalkanoglu, the core reference used in both rejections. Kalkanoglu teaches a mottled dispersion of pigments”.
Applicant’s arguments have been fully considered but are not found persuasive as applicant’s arguments are not commensurate in scope with the limitations of the claims. It is noted that the features upon which applicant relies (i.e., “the coating layer has the pigment and/or dye in the entire layer/surface”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not recite the pigment and/or dye is in the entire layer/surface. Furthermore, the recitation of a mottled appearance in the prior art of Kalkanoglu does not necessarily teach away from the concept of applying the pigment and/or dye in the entire layer/surface, the pigment and/or dye can provide a 
Applicant further argues on pages 6-7 of the response that the claimed invention exhibits unexpected results in Examples 1 to 38 and 41 to 55 as compared to examples 39 and 40 where Examples 1 to 38 and 41 to 55 have a visible transmittance of from 0% to 60%, and an average infrared transmittance in an infrared region at a wavelength of from 780 nm to 1,500 nm of from 20% to 100%, and accordingly the power generation efficiency of the solar cell module can be sufficiently maintained even when a design is imparted to the entire surface of the cover glass so as to make the solar cells be invisible from the outside.
Applicant’s arguments have been fully considered but are not found persuasive.
The question as to whether unexpected advantage has been demonstrated is a factual question. In re Johnson, 747 F.2d 1456, 1460, 223 USPQ 1260, 1263 (Fed. Cir. 1984). Thus, it is incumbent upon applicant to supply the factual basis to rebut the prima facie case of obviousness established by examiner. See, e.g., In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). Applicants, however, do not provide an adequate explanation regarding any factual showing in the specification of unexpected results as the Examples 1 to 38 and 41 to 55 have not been shown to be commensurate in scope with rejected claims. For example, none of the rejected claims are limited to using the monocrystalline silicon solar cells employed in the solar cell modules of Examples 1 to 38 and 41 to 55. Nor have the applicants shown that comparison samples in said examples fairly represent the closest prior art. Indeed, it is not clear how a fair comparison can be made considering the numerous unfixed variables 
Applicant’s further arguments and remarks depend from the arguments rebutted above and are thus considered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726